Case: 1:18-cv-07374 Document #: 67 Filed: 03/04/20 Page 1 of 3 PageID #:1904




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


                                                             Civ. A. No. 1:18-cv-07374
IN RE AKORN, INC. SHAREHOLDER
DERIVATIVE LITIGATION                                        STIPULATION AND ORDER OF
                                                             DISMISSAL
This Document Relates to:
ALL ACTIONS



               WHEREAS, prior to the filing of the above-captioned case, a derivative

suit, Kogut v. Akorn, Inc., et al., No. 646,174 (La. Dist. Ct.) (the “Kogut Action”), was

filed in the 19th Judicial District Court for the Parish of East Baton Rouge, Louisiana (the

“Louisiana Court”);

               WHEREAS, the parties to the Kogut Action entered into a Stipulation and

Agreement of Settlement dated December 12, 2019 (the “Kogut Settlement”);

               WHEREAS, pursuant to a Preliminary Approval Order issued by the

Louisiana Court, Akorn, Inc. provided notice of the Kogut Settlement to its shareholders

by filing a Notice of Proposed Settlement (the “Settlement Notice”) with the U.S.

Securities and Exchange Commission on a Current Report on Form 8-K, posting the

Settlement Notice on its website, and publishing the Settlement Notice in Investor’s

Business Daily;

               WHEREAS, the Louisiana Court entered a Final Order and Judgment on

January 22, 2020 (the “Kogut Final Order and Judgment”), granting final approval of the

Kogut Settlement and releasing “any and all actions, suits, [or] claims . . . that have been

or that might have been asserted by . . . any Akorn stockholder against any Released

Persons derivatively . . . based upon or related to the facts, transactions, events,
Case: 1:18-cv-07374 Document #: 67 Filed: 03/04/20 Page 2 of 3 PageID #:1905




occurrences, acts, disclosures, statements, omissions or failures to act” alleged in the

Kogut Action;

                WHEREAS, the above-captioned case is brought by Plaintiffs Dale Trsar,

Trustee of the Dale A. Trsar Trust and Felix Glaubach, derivatively on behalf of Akorn

and alleges some of the same claims as asserted in the Kogut Action;

                WHEREAS, without conceding that the above-captioned action is “based

upon and related to” the same facts and transactions at issue in the Kogut Action or that

the claims asserted in the above-captioned case are released by the Kogut Final Order and

Judgment, Plaintiffs believe that continued prosecution of this action is no longer in the

best interests of Akorn, on whose behalf this action is brought;

                WHEREAS, the parties have met and conferred and agree that the above-

captioned action should be voluntarily dismissed with prejudice, with each side bearing

its own costs and attorneys’ fees; and

                WHEREAS, no payment or other consideration has been provided in

exchange for the agreement set forth herein;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED,

by and between Plaintiffs Dale Trsar, Trustee of the Dale A. Trsar Trust and Felix

Glaubach and Defendants Akorn, Inc., John N. Kapoor, Rajat Rai, Mark M. Silverberg,

Duane A. Portwood, Alan Weinstein, Kenneth S. Abramowitz, Stephen J. Meyer, Terry

Allison Rappuhn, Adrienne L. Graves, Ronald M. Johnson, and Brian Tambi, by and

through their respective undersigned counsel as follows:




                                               2
Case: 1:18-cv-07374 Document #: 67 Filed: 03/04/20 Page 3 of 3 PageID #:1906




                1.     The above-captioned action is voluntarily dismissed with

prejudice, without costs or attorneys’ fees to any party, pursuant to Rules 23.1(c) and

41(a) of the Federal Rules of Civil Procedure.

                2.     Akorn shall provide notice of the voluntary dismissal to

shareholders by filing this Stipulation and Proposed Order of Dismissal in a Current

Report on Form 8-K within two (2) business days of its filing with this Court.



March 3, 2020

BERMAN TABACCO                                   CRAVATH, SWAINE & MOORE LLP,

 By                                               By
   Nathaniel L. Orenstein                           Robert H. Baron
   Nathaniel L. Orenstein (admitted                 Robert H. Baron (admitted pro hac
   pro hac vice)                                    vice)


 One Liberty Square                               825 Eighth Avenue
 Boston, MA 02109                                 New York, NY 10019
 (617) 542-8300                                   (212) 474-1000
 norenstein@bermantabacco.com                     rbaron@cravath.com

 Attorney for Plaintiffs                          Attorney for Defendants



SO ORDERED




 Date: March 4, 2020                                       John J. Tharp, Jr.
                                                           United States District Judge




                                             3
